Citation Nr: 0827982	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma and chronic obstructive pulmonary 
disease (COPD).

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1986 to June 1988.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.

The issue of entitlement to a compensable rating for 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


FINDINGS OF FACT

1.  A chronic respiratory disorder to include asthma and COPD 
was not manifested in service, and a preponderance of the 
evidence is against a finding that the current respiratory 
disability is related to her active service.

2.  A chronic heart disability was not manifested in service, 
and the veteran does not have a clinically ascertainable 
organic heart disorder.

3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both ears; factors warranting 
extra-schedular consideration are not shown. 

CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder to include 
asthma and COPD is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(2008).

2.  Service connection for a heart disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2008).

3.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (Code) 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

(a) Service connection for respiratory and heart 
disabilities:

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353-23355).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via a July 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate her 
claims, the information required of her to enable VA to 
obtain evidence in support of her claims, the assistance that 
VA would provide to obtain evidence and information in 
support of her claims, and the evidence that she should 
submit if she did not desire VA to obtain such evidence on 
her behalf.  The VCAA letter informed the veteran that she 
should submit any medical evidence pertinent to her claims.  
VCAA notice was provided to the appellant prior to the 
initial adjudication in these matters.  See Pelegrini, supra.

While she was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of an award of 
service connection is a matter for consideration herein. 

Regarding VA's duty to assist, all pertinent medical records 
are associated with the claims file.  She has not identified 
any pertinent records that remain outstanding.  The veteran 
was afforded a VA examination, in July 2003.  VA has met its 
assistance obligations.  The Board will proceed with 
appellate review.

(b) Tinnitus

With regards to the issue of tinnitus, The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this matter the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to disability ratings for tinnitus.  Because there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim, any VCAA 
notice or assistance deficiencies are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Factual Background, Criteria and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection:

The veteran's service medical records show that in December 
1987 she was seen for atypical chest pain and shortness of 
breath.  An EKG was normal, and the impression on X-ray 
examination was that her lungs were clear.  She was returned 
to full duty status.  In January 1988, she reported coughing 
up yellow phlegm, and again the impression on X-ray 
examination was that her lungs were clear.  In May 1988 she 
was seen for complaints of shortness of breath and coughing.  
On separation examination, the veteran complained of 
shortness of breath and heart palpitations, and she indicated 
that she was in poor health.  Clinical evaluation of the 
heart and lungs was normal.  It was also noted that she was a 
half-pack per day smoker.

VA treatment records from October 2000 to December 2004 
include an October 2000 record which notes that she was 
hospitalized for one day for observation for a rapid 
heartbeat and chest pain.  Hospital course included an 
echocardiogram which showed normal function, no segmental 
abnormalities.  A thallium stress test showed normal 
perfusion and normal wall motion.  Cardiac enzymes drawn did 
not show any evidence of acute myocardial infarction.  The 
physician noted that the veteran's palpitations could 
possibly be attributed to anxiety, supraventricular or 
ventricular tachycardia, pulmonary thrombo-embolism or 
theophyline.  The veteran was educated on smoking cessation; 
and was ultimately discharged to home in good condition.

On July 2003 VA examination, the veteran reported that while 
in the military, she experienced episodes of shortness of 
breath, wheezing and cough, particularly during the night.  
She indicated there was no diagnosis at the time and that she 
did not file a claim upon discharge from the military.  She 
reported progressive shortness of breath since leaving the 
military.  The examiner noted that a pulmonary function 
testing showed a vital capacity which was 64 percent of 
predicted, forced expiratory volume (one second) of 50 
percent of predicted, an MVV of only 39 percent of predicted 
and a residual volume of 141 percent of predicted.  He noted 
that the veteran has obstructive lung disease with an 
increased residual volume.  Regarding her heart, the examiner 
noted that the veteran is currently being treated with 
Verapamil for sinus tachycardia which helped control her 
symptoms.  Physical examination revealed: normal vital signs; 
inspiratory and expiratory wheezes in the left lung; clear 
right lung; small chest cavity with  moderate pectus 
excavatum; no clubbing or cyanosis; cardiac exam negative.  
The diagnoses were: asthma with early COPD, moderate loss of 
function,  lungs clear to X-ray, no significant cardiac 
problem,  history of episodes of sinus tachycardia controlled 
with Verapamil.

Private records from 2003 to 2004 show treatment for heart 
arrhythmias and COPD.  A February 2003 record notes that 
"COPD is secondary to ongoing tobacco abuse, diagnosed in 
1995".  A February 2003 echocardiogram revealed no evidence 
of aortic insufficiency or aortic valve stenosis; and no 
evidence of mitral regurgitation or mitral valve stenosis .

Social Security Administration records associated with the 
claims file were essentially duplicate records.
At the Travel Board hearing, the veteran testified that COPD 
was not diagnosed until 1992 [see page 24 of the hearing 
transcript], but it was her belief that the symptoms she 
experienced in service were the same.  She also testified 
that her heart and lung disorders were not as a result from 
smoking, because she did not smoke while in the military. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If Heart Disease 
(as a chronic disease) is manifested to a compensable degree 
within one year following discharge from active duty, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Respiratory:

It is not in dispute that the veteran has a respiratory 
disability as both COPD and asthma have been diagnosed;  
however, the medical evidence doesn't show that either 
disability was diagnosed in or otherwise began during 
service.  Accordingly, service connection for a respiratory 
disability, to include COPD and asthma, on the basis that 
such disability became manifest in service and persisted is 
not warranted.  

The veteran may still establish service connection for her 
lung disability by affirmatively showing with competent 
(medical) evidence that her current respiratory disability is 
related to (was incurred in or aggravated by) her service.  
The record does not include any such evidence.  In fact, the 
private treatment  records from 2000-2004, is against there 
being a nexus.  Significantly, a private record attributes 
COPD to ongoing tobacco abuse (the veteran has indicated that 
she did not use tobacco products while on duty; however, 
separation examination noted that she smoked a half-pack per 
day - while her theory of entitlement is not based on the 
premise of whether or not she used tobacco products, it 
should be so noted that for claims received by VA after    
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service, unless the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. 
§ 3.300).  Furthermore, there is no competent evidence that 
COPD was manifested earlier than 1995 (or 1992 per her own 
testimony).  Such a long interval between service and the 
initial postservice clinical manifestation of the disability 
for which service connection is sought (here at least 4 to 7 
years) is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

Heart:

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the record contains no competent (medical) evidence 
that the veteran now has a heart disability.  There has been 
no current medical diagnosis of heart disease.    The Board 
recognizes that the veteran is currently being treated for 
heart palpitations, chest pain and rapid rhythm and such was 
also noted in service.  However, the July 2003 VA examiner 
stated that there was no evidence of cardiac problems noted 
at that examination.  In fact postservice diagnostic studies 
have consistently showed no cardiac disease.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement she must show she actually has such disability.  
She has not submitted any competent (medical) evidence that 
she currently has a chronic heart disability, nor has she 
identified any treatment provider who might substantiate that 
she has any such disability.  The competent (medical) 
evidence of record, indicates there is no such current 
disability.  Because the veteran is a layperson, her own 
opinion that she has a heart disability (or respiratory 
disability for that matter) related to service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, these claims must be denied. 

Tinnitus:

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (6260) was revised effective June 13, 
2003.

Under the governing criteria (Code 6260 as amended effective 
June 13, 2003, because the claim for increase was filed after 
that date) recurrent tinnitus warrants a 10 percent rating.  
Note (1) following Code 6260 states that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Code 6100, 6200, 6204, or other diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3) states that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not to be evaluated under Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Code 6260.  
The governing regulation cited above is clear and 
unambiguous.  It precludes a schedular rating for tinnitus in 
excess of 10 percent, and specifically prohibits separate 10 
percent ratings for tinnitus in each ear.  As the tinnitus is 
rated at the maximum schedular rating, the remaining matter 
for the Board to address is whether extraschedular 
consideration under 38 C.F.R. § 3.321 is warranted.  No 
specific factors warranting extraschedular consideration have 
been alleged.  The record does not show that the veteran's 
tinnitus has required frequent hospitalization, or caused 
marked interference with employment, or involves any factors 
of like gravity that would render impractical application of 
the regular schedular criteria.  Accordingly, the Board finds 
that referral of this claim for extraschedular consideration 
is not in order. 

As the disposition of this claim is based on interpretation 
and application of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a respiratory disability to include 
COPD and asthma is denied.

Service connection for a heart disability is denied.

A rating in excess of 10 percent for tinnitus is denied.


REMAND

The veteran's most recent VA examination for audiometry 
(which was the basis for the rating on appeal) was in July 
2003.  At the Travel Board hearing in December 2007, she 
testified that her bilateral hearing loss disability had 
worsened since such examination.  Because the veteran alleges 
the disability has worsened and the most recent examination 
of record was more than four years ago, a contemporaneous 
examination is necessary.

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for a VA 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
the current severity of her bilateral 
hearing loss disability.

2.	The RO should then readjudicate the 
claim (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


